 


 HR 6322 ENR: Student Veteran Coronavirus Response Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 6322 
 
AN ACT 
To make certain improvements in the educational assistance benefits under the laws administered by the Secretary of Veterans Affairs in the case of changes to courses of education by reason of emergency situations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Student Veteran Coronavirus Response Act of 2020. 2.Covered period definedFor purposes of this Act, the term covered period means the period beginning on March 1, 2020, and ending on December 21, 2020. 
3.Payment of work-study allowances during emergency situationsDuring the covered period, the Secretary of Veterans Affairs shall apply section 3485 of title 38, United States Code, as if it were amended by adding at the end the following new subsection:  (f) (1)In case of an individual who is in receipt of work-study allowance pursuant to an agreement described in subsection (a)(3) as of the date on which an emergency situation occurs and who is unable to continue to perform qualifying work-study activities described in subsection (a)(4) by reason of the emergency situation— 
(A)the Secretary may continue to pay work-study allowance under this section or make deductions described in subsection (e)(1) during the period of such emergency situation, notwithstanding the inability of the individual to perform such work-study activities by reason of such emergency situation; and (B)at the option of the individual, the Secretary shall extend the agreement described in subsection (a)(3) with the individual for any subsequent period of enrollment initiated during the emergency situation, notwithstanding the inability of the individual to perform work-study activities described in subsection (a)(4) by reason of such emergency situation.  
(2)The amount of work-study allowance payable to an individual under paragraph (1)(A) during the period of an emergency situation shall be an amount determined by the Secretary but may not exceed the amount that would be payable under subsection (a)(2) if the individual worked 25 hours per week paid during such period.. 4.Payment of allowances to veterans enrolled in educational institutions closed for emergency situations (a)In generalDuring the covered period, the Secretary may pay allowances to an eligible veteran or eligible person under section 3680(a)(2)(A) of title 38, United States Code, if the veteran or person is enrolled in a program or course of education that— 
(1)is provided by an educational institution that is closed by reason of an emergency situation; or (2)is suspended by reason of an emergency situation. 
(b)Amount of allowanceThe total number of weeks for which allowances may be paid under this section may not exceed four weeks. (c)Not counted for purposes of limitationAny amount paid under this section shall not be counted for purposes of the limitation on allowanced under section 3680(a)(2)(A) of title 38, United States Code.  
5.Prohibition of charge to entitlement of students unable to pursue a program of education due to an emergency situationDuring the covered period, the Secretary of Veterans Affairs shall apply section 3699(b)(1) of title 38, United States Code, as if it were amended— (1)in subparagraph (A), by striking or at the end; 
(2)in subparagraph (B)(ii), by striking and at the end and inserting or ; and (3)by adding at the end the following new subparagraph: 
 
(C)the temporary closure of an educational institution or the temporary closure or termination of a course or program of education by reason of an emergency situation; and. 6.Extension of time limitations for use of entitlement (a)Montgomery GI BillDuring the covered period, the Secretary of Veterans Affairs shall apply section 3031 of title 38, United States Code, as if it were amended by adding at the end the following new subsection: 
 
(i)In the case of an individual eligible for educational assistance under this chapter who is prevented from pursuing the individual's chosen program of education before the expiration of the 10-year period for the use of entitlement under this chapter otherwise applicable under this section because the educational institution closed (temporarily or permanently) under an established policy based on an Executive order of the President or due to an emergency situation, such 10-year period— (1)shall not run during the period the individual is so prevented from pursuing such program; and 
(2)shall again begin running on the first day after the individual is able to resume pursuit of a program of education with educational assistance under this chapter.. (b)Post-9/11 Educational Assistance (1)In generalDuring the covered period, the Secretary of Veterans Affairs shall apply section 3321(b)(1) of such title as if it were amended— 
(A)by inserting (A) before Subsections;  (B)by striking and (d) and inserting (d), and (i); and by adding at the end the following new subparagraph: 
 
(B)Subsection (i) of section 3031 (as described in section 6 of the Student Veteran Coronavirus Response Act of 2020) shall apply with respect to the running of the 15-year period described in paragraphs (4)(A) and (5)(A) of this subsection in the same manner as such subsection applies under section 3031 with respect to the running of the 10-year period described in section 3031(a).. (2)Transfer periodDuring the covered period, the Secretary of Veterans Affairs shall apply section 3319(h)(5) of such title as if it were amended— 
(A)in subparagraph (A) by inserting or (C) after subparagraph (B); and (B)by adding at the end the following new subparagraph: 
 
(C)Emergency situationsIn any case in which the Secretary determines that an individual to whom entitlement is transferred under this section has been prevented from pursuing the individual's chosen program of education before the individual attains the age of 26 years because the educational institution closed (temporarily or permanently) under an established policy based on an Executive order of the President or due to an emergency situation, the Secretary shall extend the period during which the individual may use such entitlement for a period equal to the number of months that the individual was so prevented from pursuing the program of education, as determined by the Secretary.. (c)Vocational rehabilitation and training (1)Period for useDuring the covered period, the Secretary of Veterans affairs shall apply section 3103 of such title as if it were amended— 
(A)in subsection (a), by striking or (e) and inserting (e), or (g); and (B)by adding at the end the following new subsection: 
 
(g)In any case in which the Secretary determines that a veteran has been prevented from participating in a vocational rehabilitation program under this chapter within the twelve-year period of eligibility prescribed in subsection (a) by reason of an Executive order of the President or due to an emergency situation, such twelve-year period— (1)shall not run during the period the individual is so prevented from participating such program; and 
(2)shall again begin running on the first day after the individual is able to resume participation in such program.. (2)Duration of programDuring the covered period, the Secretary of Veterans Affairs shall apply section 3105(b) of such title as if it were amended— 
(A)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and (B)by adding at the end the following new paragraph: 
 
(3) 
(A)In any case in which the Secretary determines that a veteran has been prevented from participating in counseling and placement and postplacement services described in section 3104(a)(2) and (5) of this title by reason of an Executive order of the President or due to an emergency situation, the Secretary shall extend the period during which the Secretary may provide such counseling and placement and postplacement services for the veteran for a period equal to the number of months that the veteran was so prevented from participating in such counseling and services, as determined by the Secretary. (B)In any case in which the Secretary determines that a veteran has been prevented from participating in a vocational rehabilitation program under this chapter by reason of an Executive order of the President or due to an emergency situation, the Secretary shall extend the period of the veteran’s vocational rehabilitation program for a period equal to the number of months that the veteran was so prevented from participating in the vocational rehabilitation program, as determined by the Secretary.. 
(d)Educational assistance for members of the Selected ReserveDuring the covered period, the Secretary concerned shall apply section 16133(b) of title 10, United States Code, as if it were amended by adding at the end the following new paragraph:  (5)In any case in which the Secretary concerned determines that a person entitled to educational assistance under this chapter has been prevented from using such person’s entitlement by reason of an Executive order of the President or due to an emergency situation, the Secretary concerned shall extend the period of entitlement prescribed in subsection (a) for a period equal to the number of months that the person was so prevented from using such entitlement, as determined by the Secretary.. 
7.Restoration of entitlement to rehabilitation programs for veterans affected by school closure or disapproval 
(a)EntitlementDuring the covered period, the Secretary of Veterans Affairs shall apply section 3699 of title 38, United States Code, as if it were amended by striking chapter 30, each time it appears and inserting chapter 30, 31,.  (b)Payment of subsistence allowancesDuring the covered period, the Secretary of Veterans Affairs shall apply section 3680(a)(2)(B) of title 38, United States Code, as if it were amended— 
(1)by inserting or a subsistence allowance described in section 3108 before , during; and (2)by inserting or allowance after such a stipend.  
8.Extension of payment of vocational rehabilitation subsistence allowancesIn the case of any veteran whom the Secretary of Veterans Affairs determines is satisfactorily following a program of employment services provided under section 3104(a)(5) of title 38, United States Code, during the covered period, the Secretary may pay the veteran a subsistence allowance, as prescribed in section 3108 of such title for full-time training for the type of program that the veteran was pursuing, for two additional months. 9.Emergency designations (a)In generalThis Act is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). 
(b)Designation in senateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 